Citation Nr: 9931761
Decision Date: 11/09/99	Archive Date: 12/06/99

DOCKET NO. 98-03 653               DATE NOV 09, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to an effective date earlier than February 11, 1997
for the assignment of a total rating for compensation purposes
based on individual unemployability due to service connected
disabilities (TDIU).

2. Entitlement to an effective date earlier than February 11, 1997
for the assignment of a 70 percent evaluation for a depressive
disorder.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

WITNESSES AT HEARING ON APPEAL

Appellant and his wife 

ATTORNEY FOR THE BOARD 

Michael F. Bradican, Associate Counsel 

INTRODUCTION

The veteran served on active duty from May 1989 to August 1990.

This case arises before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of March 1997, from the St.
Petersburg, Florida, Regional Office (RO) of the Department of
Veterans Affairs (VA).

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's claim has been developed.

2. The veteran's service connected disabilities rendered him
unemployable after February 6, 1992.

3. The veteran's service connected mental disorder was manifested
by psychotic manifestations in conjunction with depression which
resulted in a severe impairment of the ability to obtain or retain
employment after February 6, 1992.

CONCLUSIONS OF LAW

1. The criteria for an effective date of February 6, 1992, for the
grant of a total rating for compensation purposes based upon
individual unemployability have been met. 38 U.S.C.A.  1155, 5107,
5110 (West 1991 & Supp. 1998); 38 C.F.R. 3.340, 3.341, 3.400, 4.15,
4.16, 4.19 (1999).

- 2 -

2. The criteria for an effective date of February 6, 1992, for the
grant of a 70 percent rating for depressive neurosis have been met.
38 U.S.C.A.  1155, 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R.
3.400 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Entitlement to an effective date earlier than February 11, 1997
for the assignment of TDIU.

Initially, the Board finds that the veteran's claim is "well
grounded" within the meaning of 38 U.S.C.A. 5107(a) (West 1991 &
Supp. 1998); that is, he has presented a claim that is plausible.
Further, he has not alleged nor does the evidence show that any
records of probative value, which could be associated with the
claims folder and that have not already been sought, are available.
The Board accordingly finds that the duty to assist the veteran, as
mandated by 5107(a), has been satisfied.

A great deal of discussion exists within the claims folder
regarding the development of the veteran's claim for TDIU. The
Board agrees with the veteran's representative's assertion that the
veteran first claimed TDIU in April 1992. Entitlement was denied by
a rating decision dated in August 1992. No formal notice of denial
was given to the veteran until June 1995, although the issue was
mentioned in Supplemental Statements of the Case (SSOC). The Board
accepts the representative's VAF-646 of December 1995 as a timely
notice of disagreement (NOD) on the issue of TDIU and also accepts
the Informal Hearing Presentation of April 1996 as a substantive
appeal on this issue. Therefore, the examination of the present
claim for an earlier effective date for TDIU can proceed using
April 24, 1992 as the original date of claim.

Moreover, if the May 1993 SSOC is not considered notice of the TDIU
denial, the statement from the representative received February 9,
1994, is a timely NOD.

- 3 - 

Therefore, the first SOC issued after the NOD would be the "SSOC"
of June 28, 1995. In the accompanying letter, the RO informed the
veteran that he had filed an appeal as to the issues listed in the
SSOC and that consequently any response was optional. Given that
statement, the VA would now be estopped from holding there is no
timely appeal as it the veteran was provided erroneous information.

Under laws and regulations pertaining to the effective date of
awards, the effective date of an evaluation and award of pension,
compensation or dependency and indemnity compensation based on an
original claim, a claim reopened after final adjudication, or a
claim for increase will be the date of receipt of the claim or the
date entitlement arose, whichever is later. 38 C.F.R. 3.400 (1999).
Specifically, the effective date for an award based on an increased
claim is the date of the receipt of the new claim or the date
entitlement arose, whichever is later. See 38 C.F.R. 3.400(o)
(1999). In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the
United States Court of Appeals for Veterans Claims (Court)
addressed the issue of entitlement to an earlier effective date in
a total rating claim and held that the applicable statutory and
regulatory provisions, fairly construed, require the Board look to
all communications in the file that may be interpreted as
applications or claims, formal and informal, for increased benefits
and, then, to all other evidence of record to determine the
"earliest date as of which," within the year prior to the claim,
the increase in disability was ascertainable. 38 U.S.C.A.
5110(b)(2) (West 1991 & Supp. 1998); see 38 C.F.R. 3.400(o)(2),
3.155(a) (1998); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Further, the established VA policy is that all veterans who are
unable to secure or follow a substantially gainful occupation by
reason of service-connected disabilities shall be rated as totally
disabled under 38 C.F.R. 4.16(b). An unemployability rating is
based primarily upon average impairment of earning capacity. 38
C.F.R. 4.15 (1999). Total disability will be considered to exist
when there is present any impairment of mind or body which is
sufficient to render it impossible for the average person to follow
a substantially gainful occupation. 38 C.F.R. 3.340(a), 4.15
(1999). Entitlement to individual unemployability must be
established solely on the basis of impairment from service-
connected disabilities. 38 C.F.R. 

- 4 - 

3.341(a) (1999). Neither disability from nonservice-connected
disabilities or due to advancing age may be considered. 38 C.F.R.
3.341(a), 4.19 (1999).

Total disability ratings for compensation may be assigned where the
schedular rating is less than total, when it is found that the
disabled person is unable to secure or follow a substantially
gainful occupation as a result of service- connected disabilities.
38 C.F.R. 3.340, 4.16 (1999). In order to evidence a belief that he
is entitled to a total disability rating based on individual
unemployability, the veteran must contend that he is unemployable
and that his unemployability is the result of his service-connected
disabilities.

A review of the evidence of record shows a VA hospital summary,
dated in February 1992. The veteran was admitted on February 6 due
to auditory hallucinations and hearing voices at home which gave
him bad thoughts. He ruminated about suicide but reported no
serious consideration. On admission he was suspicious,
uncooperative and apprehensive. His mood was anxious and he had no
delusions or audio-visual hallucinations. His discharge was noted
to be irregular. His global assessment of functioning (GAF) was
estimated to be 60 at discharge, and 25 in the past. The diagnosis
was major depressive disorder with psychotic features.

The Board notes the veteran's wife's testimony at his personal
hearing, conducted in May 1992. She stated that he was isolated and
had no social contacts. He had not worked since leaving the Army in
1990. He rejected his children and would not play with them. She
stated that he had many nightmares and shouted orders in his sleep
in English. She reported that he hears voices which give him
commands. She stated that he had attempted suicide on several
occasions, most recently by taking a handful of pills all at once.
She also reported that he had threatened to kill himself with a
knife. She also noted that he complained of back pain and pain in
the stump of his right leg.

Private medical records, dated in November 1992, show the veteran
undergoing psychiatric evaluation. He presented with anxiety and
auditory hallucinations. He

- 5 - 

stated "they are calling me," "they are talking about me," and
"they want to kill me". He also reported sleeplessness, agitation,
and aggressive behavior. He stated that his wife had left the house
on several occasions because she is afraid of what might occur to
her or her sons. He also reported suicidal ideas. He was on Ativan,
Thorazine, and Dalmane to help stabilize his symptoms.

Mental status examination showed he was hyperactive, suspicious and
paranoid. He had difficulty with immediate memory. His affect was
suspicious, paranoid, anxious and hostile. Judgement and insight
were poor. The diagnosis was schizophrenia, paranoid. The examiner
noted that the veteran was not capable of managing his funds.

VA records, dated in January 1993, show the veteran admitted
overnight due to complaints of hearing voices which were non-
commanding. Judgement and insight were fair. He was oriented times
three. He was given Haldol and Ativan. The diagnostic impression
was rule out schizoaffective disorder.

The veteran's claim for an increased evaluation was remanded to the
RO in May 1996. At that time the Board requested a medical
evaluation and opinion regarding the various mental disorder
diagnoses rendered. The Board requested an explanation regarding
the relationship of these diagnoses and symptoms to his service
connected depressive neurosis. In the report of a February 1997
examination, the examining physician stated that the veteran's
symptoms were, and had been consistently, consistent with major
depressive disorder with psychotic features. He stated that by
definition the veteran could not be diagnosed with schizo-affective
disorder or schizophrenia as he had not been without depressive
symptoms for greater than two weeks, and he had never had psychotic
symptoms without depressed mood.

The Board finds the February 1997 opinion beneficial to this
discussion because it indicates that the veteran's complaints in
1992 and early 1993 were likely the beginnings of psychotic
manifestations related to his depressive disorder. At the time of
his claim for TDIU he had, in addition to his service connected
psychiatric

6 - 

disorder, a 40 percent evaluation for reflex sympathetic dystrophy
status post below the right knee amputation, and a 20 percent
evaluation for lumbar paravertebral myositis.

The Board concludes that the evidence of record suggests that the
veteran was unable to secure or follow a substantially gainful
occupation after February 6, 1992. The first evidence of psychotic
features associated with his depressive disorder appears during the
hospitalization which began on that date. The Board considers that
the veteran's service connected disabilities at that time rendered
him incapable of gainful employment. His service connected back and
right leg disabilities rendered him unsuitable for any type of
manual labor and his periodically psychotic depressive disorder
rendered him unsuitable for sedentary occupational activities which
would result in gainful employment.

In this case, the Board finds that pursuant to 38 C.F.R.
3.400(O)(2), it is appropriate to assign an effective date earlier
than the date of claim, as it is factually ascertainable that an
increase in disability occurred at that time and the claim was
received within one year thereafter.

2. Entitlement to an effective date earlier than February 11, 1997
for the assignment of a 70 percent evaluation for a depressive
disorder.

Service connection for dysthymic disorder was granted via a rating
decision of May 1991. An evaluation of 30 percent was assigned, the
veteran appealed, and that claim has been open since that time.
This evaluation was increased to 70 percent by a rating decision of
March 1997, an effective date of February 11, 1997 was assigned,
the date of a VA examination. The evaluation was increased to 100
percent by a rating of June 1998 and an effective date of May 1998
was assigned.

The veteran contends, in essence, that evidence supports the
assignment of a 70 percent evaluation at an earlier date than that
assigned. As noted above, applicable regulations provide that the
effective date of an increase in disability compensation

- 7 -

shall be the date of receipt of claim or the date entitlement
arose, whichever is later, except that the effective date may be
the earliest date as of which it is factually ascertainable that an
increase in disability had occurred, if the claim is received
within one year from such date. 38 C.F.R. 3.400(o)(2).

As discussed above, a recent medical opinion has noted that the
veteran's service connected disorder is, and has been from the
beginning, major depressive disorder. The Board finds it
significant that the veteran's psychotic features, related to this
disorder, first manifested in early 1992. The Board finds the
testimony of the veteran's spouse convincing regarding his overall
disability picture at that time, including her descriptions of his
auditory hallucinations. The Board also finds significant the
hospital summary of February 1992 which noted a GAF of 25 prior to
admission.

The rating schedule at the time of the veteran's February 1992
hospitalization provided for a 70 percent evaluation for major
depression when the ability to establish and maintain effective or
favorable relationships with people was severely impaired, or the
psychoneurotic symptoms are of such severity and persistence that
there is severe impairment in the ability to obtain or retain
employment. The Board finds that the evidence shows that the
veteran, at that time, began to experience psychotic manifestations
in conjunction with his depression which resulted in a severe
impairment of the ability to obtain or retain employment. Although
the record reflects that the veteran underwent some periods of
stability after these first manifestations, it is also shown that
he never recovered to the point where he was able to work again,
and he was eventually granted a 100 percent evaluation for this
disability due to further deterioration.

In this case, the Board finds that pursuant to 38 C.F.R.
3.400(0)(2) it is appropriate to assign an effective date of
February 6, 1992 for the 70 percent evaluation, as it is factually
ascertainable that. an increase in disability occurred at that
time. The veteran's claim for an increased rating predates the
February 1992 hospitalization as he disagreed with the initial
assignment of a 30 percent rating in a

- 8 -

notice of disagreement submitted in July 1991, however, records do
not show symptomatology which would warrant a 70 percent evaluation
until February 1992.

ORDER

Entitlement to an effective date, of February 6, 1992, for TDIU is
granted. Entitlement to an effective date, of February 6, 1992, for
a 70 percent evaluation for depressive neurosis is granted.


M. W. GREENSTREET 
Member, Board of Veterans' Appeals

- 9 -


 016693830      991027    496033

DOCKET NO. 95-14 724               DATE OCT 27, 1999

On appeal from the Department of Veterans Affairs Regional Office
in San Diego, California

THE ISSUE

Entitlement to compensation benefits under the provisions of 38
U.S.C.A. 1151, for degenerative disc disease of the lumbar spine,
claimed as degenerative joint disease and pinched nerve, to include
the inability to sit up, as a result of surgical treatment by the
Department of Veterans Affairs on October 17, 1996.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel

INTRODUCTION

The veteran had military service from January 1947 to November
1949.

This matter comes before the Board of Veteran's Appeals (Board) on
appeal from an August 1997 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in San Diego,
California.

By a rating decision, dated in October 1998, the RO granted
entitlement to compensation benefits under the provisions of 38
U.S.C.A. 1151, for a throat lump/lesion as a result of VA surgical
treatment on October 17, 1996, and assigned a 10 percent evaluation
effective from April 28, 1997, the date of the claim. This award of
compensation benefits is considered to be a full grant of benefits
with respect to that appeal. The information of record does not
contain a notice of disagreement as to the initial rating or the
effective date assigned, and thus, these elements of the claim are
not in an appellate status before the Board. See Grantham v. Brown,
114 F.3d 1156 (Fed. Cir. 1997).

In a May 1999 statement, the veteran requested retroactive payment
for a disability. As the Board is unable to ascertain from this
statement which injury/disability the veteran was addressing when
the request was made, the matter is referred back to the RO for
clarification and appropriate action.

In a May 1999 letter, with an attachment from the veteran's
Congressional Representative, the veteran indicated his belief that
the 1151 claim for heart disease was denied because such claim was
filed after the statutory time limit, and that he did not have any
further rights to an appeal. In addition, the attachment from the
veteran reflects that the heart disease claim is "bogus." In July
1999, the Board received a statement from the veteran that reflects
- "RE: lower lumbar (spine) only contested!" Since the Board is
unable to ascertain from the information of record whether the
veteran is withdrawing the 1151 claim for heart disease, the Board
is requesting that the RO clarify with the veteran the status of
the claim and provide the veteran with any information pertinent to
the claim's status.

- 2 -

The veteran withdrew his request for a hearing at the Central
Office in June 1999.

The Board further notes the evidence of record appears to have
reasonably raised the issue of entitlement to service connection
for a back condition on a secondary basis due to the service-
connected left knee disability. Where review of all documents and
any oral testimony reasonably reveals that the claimant is seeking
a particular benefit, the Board is required to adjudicate the issue
of the claimant's entitlement to such a benefit, or if appropriate,
to return the issue to the RO for development and adjudication of
the issue. Suttman v. Brown, 5 Vet. App. 127, 132 (1993).
Accordingly, the Board refers the issue of entitlement to service
connection for a back disability on a secondary basis to the RO for
appropriate action.

An April 1999 report of contact reflects that the veteran wanted
his file sent to the Board immediately without further local
consideration. Since receipt of the veteran's claim at the Board,
the veteran has submitted three statements with attachments. The
Board has reviewed each statement with its attachment and finds
that the veteran has not submitted any pertinent evidence not
previously considered by the agency of original jurisdiction and
will proceed to adjudication.

The Board notes that effective March 1, 1999, the United States
Court of Veterans Appeals changed its name to the United States
Court of Appeals for Veterans Claims (hereinafter, "the Court").

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this claim has been obtained by the RO.

2. The veteran was hospitalized in a VA facility in October 1996
during which time he underwent a total left knee arthroplasty.

3. Chronic back complaints pre-existed the October 1996 surgical
treatment.

- 3 -


4. The evidence of record does not support a finding that the
medical or surgical treatment administered to the veteran during
the VA hospitalization resulted in any additional back disability.

CONCLUSION OF LAW

The criteria for entitlement to compensation benefits pursuant to
38 U.S.C.A. 1151 for degenerative disc disease, lumbar spine,
claimed as degenerative joint disease and pinched nerve, due to
hospitalization at a VA facility in October 1996 have not been met.
38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R. 3.358 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts in an April 1998 statement that he is entitled
to compensation under section 1151 based on aggravation of an
existing injury to his spine. The veteran believes a failed
intubation or intubation on October 17, 1996 precipitated a severe
coughing episode similar to the one he experienced in March 1981
for which he was later hospitalized for back complaints. The
veteran asserts that VA physicians' were aware of his increased
susceptibility and failed to inform him of the risks of intubation.
The veteran also asserts that immediately after surgery he
experienced pain in his back - which he attributes to some [unknown
- undetermined] trauma.

Legal Precedent

Pursuant to 38 U.S.C.A. 1151, the VA is required to pay disability
compensation for disability, aggravation of disability or death, to
a veteran "in the same manner as if such disability, aggravation or
death were service connected," under the following circumstances:
Where any veteran shall have suffered an injury, or aggravation of
an injury, as the result of hospitalization, medical or surgical
treatment, or the pursuit of a course of vocational rehabilitation
awarded under any of the laws administered by VA, or as the result
of having submitted to an examination under

- 4 - 

any such law, and not the result of the veteran's own willful
misconduct, and any such injury or aggravation results in
additional disability to or the death of the veteran. 38 U.S.C.A.
1151; 38 C.F.R. 3.358 (1996).

The Board notes that in Gardner v. Derwinski, 1 Vet. App. 584
(1991), the Court has held that, where entitlement invalidated 38
C.F.R. 3.358(c)(3), a regulation applicable to claims under 38
U.S.C.A. 1151. The Court's decision in Gardner was affirmed by the
United States Court of the Appeals for the Federal Circuit (Court
of Appeals) in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993). The
Court of Appeals decision was then appealed to the United States
Supreme Court (Supreme Court). On December 12, 1994, the Supreme
Court issued its decision in Gardner, affirming the decisions of
the Court and the Court of Appeals. Brown v. Gardner, 115 S. Ct.
552 (1994).

Thereafter, VA sought an opinion from the Attorney General of the
United Sates as to the full extent to which benefits were
authorized under the Supreme Court decision. On March 16, 1995,
amended regulations were published deleting the fault or accident
requirement of 38 C.F.R. 3.358, in order to conform the regulations
to the Supreme Court's decision.

Effective October 1, 1997, Section 1151 was amended. 38 U.S.C.
1151(a)(1); Pub.L. 104-21, Title IV, 422(a), Sept. 26, 1996, 110
Stat. 2926 (West 1991 & Supp. 1997). The amendments to section 1151
reincorporated the fault requirement. In pertinent part, the
amendment inculcated the fault or accident requirement contained in
the stricken version of 38 C.F.R. 3.358(c) (1994).

In the instant case, the veteran's claim for compensation benefits
pursuant to 38 U.S.C.A. 1151 was filed in April 1997, before the
effective date of the amended section 1151 which reincorporates the
fault requirement. 38 U.S.C.A. 1151(a)(1) (1997); Pub. L. No. 104-
21, Title IV, 422(a), Sept. 26, 1996, 110 Stat. 2926. Congress
specifically provided that the amendments to section 1151 would be
applicable to all claims filed on or after October 1, 1997. Id.
Therefore, the new statute is not applicable to the veteran's
claim. See also VAOPGCPREC 40-97 (December 31, 1997).

- 5 -

The Court has held that where the law or regulation changes while
a claim is pending "the version most favorable to the appellant ...
will apply unless Congress provided otherwise." Cf Boggs v. West,
11 Vet. App. 334 (1998) citing Karnas v. Derwinski, 1 Vet. App.
308, 313 (1991). Accordingly, the Board will consider the veteran's
claim without regard to fault of the VA. See Gardner v. Derwinski,
1 Vet. App. 584 (1991), aff'd sub nom Brown v. Gardner, 5 F.3d 1456
(Fed. Cir. 1993), aff'd, 513 U.S. 115 (1994).

The laws and regulations omitting the fault requirement are stated
above. See 38 U.S.C.A. 1151; 38 C.F.R. 3.358. Further regulatory
criteria pertinent to this case provide that compensation will not
be payable under 38 U.S.C. 1151 for the continuance or natural
progress of disease or injuries for which the training, or
hospitalization, etc., was authorized.

Regulations also provide that in determining whether such
additional disability resulted from a disease or an injury or an
aggravation of an existing disease or injury suffered as a result
of training, hospitalization, medical or surgical treatment, or
examination, pertinent considerations include a showing that the
additional disability is actually the result of such disease or
injury or an aggravation of an existing disease or injury and not
merely coincidental therewith, and the mere fact that aggravation
occurred will not suffice to make the additional disability
compensable in the absence of proof that it resulted from disease
or injury or an aggravation of an existing disease or injury
suffered as the result of training, hospitalization, medical or
surgical treatment, or examination. Further, compensation is not
payable for the necessary consequences of medical or surgical
treatment or examination properly administered with the express or
implied consent of the veteran, or, in appropriate cases, the
veteran's representative. "Necessary consequences" are those which
are certain to result from, or were intended to result from, the
examination or medical or surgical treatment administered.
Consequences otherwise certain or intended to result from a
treatment will not be considered uncertain or unintended solely
because it had not been determined at the time consent was given
whether that treatment would in fact be administered. 38 C.F.R.
3.358 (c)(3) (1998).

6 -

Factual Background

Briefly, the veteran contends that his ongoing medical problems are
directly related to the total left knee arthroplasty performed in
October 1996. He asserts that his spine was injured as a result of
an episode of coughing that followed intubation, or, in the
alternative, from some incident during the intubation for the
October 17, 1996 surgery. He asserts that the residuals of the
surgery, the back pain, linger and cause extreme pain and
discomfort. The veteran contends that the VA was aware of his
previous "lower spine" laminectomies and his prior-coughing
episode, and that no tests were ordered to evaluate the risks that
surgery would aggravate an already existing back injury. He further
asserts that he was not informed of the risks based on his history.

A March 1983 letter written by Dr. Montique, orthopedic surgeon,
reflects that the veteran had previous problems with his back that
date back to April 1981, when he was hospitalized and treated with
three nerve blocks and a transcutaneous electrical nerve
stimulation (TENS) unit. The veteran was under his care for severe
lumbosacral spine strain and sprain with radiculopathy of L5. A
September 1983 VA hospital summary reflects that the veteran has a
history of chronic low back pain.

A November 1985 computed axial tomography (CAT) scan of the lumbar
spine from the Zurbrugg Memorial Hospital was interpreted as
showing advanced disc disease at L4-5 with spinal stenosis and
evidence of previous surgery.

A report of VA joints examination, dated November 1995, reflects
that the veteran had complaints of right hip and ankle pain, and
that he used a cane in the right hand. He denied taking any
medication for his pain. He had a history of a 1960 right lumbar
laminectomy for right lumbar radiculopathy, which gave him
considerable relief. In 1974, he had a recurrence of the pain and
a second lumbar laminectomy. In 198 1, he had a recurrence of pain
treated with injections. On examination in November 1995, the
veteran walked with a wide antalgic gait. The diagnoses

7 -

included status post laminectomies for lumbar radiculopathy with
degenerative changes of the lumbar spine.

A March 1996 statement from Dr. Sheldon reflects that the veteran
had been under his care and that there was data in the veteran's
medical record documenting the current medical problems: diabetes
mellitus; hypertensive cardiovascular disease; coronary artery
disease (atherosclerotic); degenerative joint disease, multi site,
(back and bilateral knees); periodontal disease; and degenerative
macular disease of the eyes with a macular hole on the right.

On review of the medical and surgical records for the October 1996
admission, surgery, and rehabilitation, the Board notes that the
veteran signed an Informed Consent Progress Note for total left
knee replacement on October 9, 1996. At that time, the veteran was
provided with an explanation of his condition and the potential
benefits, alternatives and common complications related to the
proposed treatment/procedure, including but not limited to: death,
stroke, myocardial infarction, no improvement, bleeding, paralysis,
infection, risks of transfusion, and nerve damage, as well as other
risks specific to [the] treatment/procedure. The Board notes that
the space adjacent to other risks specific to treatment/procedure
is blank. There were no alternatives to the proposed
treatment/procedure. An ortho[pedic] pre-op note in the medical
record progress notes dated on October 9, 1996 reflects that the
risks, benefits, and alternatives to the procedure were discussed
with the patient who decided to proceed with surgery. The veteran
also signed a Request for Administration of Anesthesia and for
Performance of Operations and Other Procedures. The request
reflects "[e]xceptions to surgery or anesthesia, if any, are:
none."

A separate anesthesia pre-op[erative] note written in the medical
record progress notes dated October 16, 1996 reflects in pertinent
part: history of difficult intubation, required fiberoptic
[intubation] in the past. The plan included inter alia fiberoptic
intubation and epidural for postoperative pain. The note also
reflects risks, alternatives, benefits discussed including
myocardial infarction, death, and cerebrovascular accident. The
veteran verbalized an understanding of the risks, questions
answered, and that the veteran agreed to proceed as planned.

- 8 -

The Preanesthetic Summary dated in October 16, 1996 reflects that
the veteran had a difficult intubation previously and required
fiberoptic nasal intubation.

The Nursing Admission Assessment record dated on October 16, 1996
reflects a list of the veteran's prescribed medications. The list
bears no reference to pain medications. The record reflects that
the veteran had strong strength in the right lower extremity and
moderate strength in the left lower extremity.

On October 17, 1996, the day of the surgery, the orthopedic service
discussed the risks, benefits, alternatives, and possible
complications with the patient. The note reflects that the veteran
"appeared" to understand and agreed to proceed.

The surgeon's note affixed to the Physical Examination [page 7 of
7] and dated on the day of surgery reflects, in essence, that the
veteran has been evaluated preoperatively and understands the risks
and complications of total knee arthroplasty and that he has
consented to the procedure knowing the above.

The Postoperative Assessment completed by anesthesia on October 17,
1996 reflects that there were no complications. The Anesthesia
Record dated on October 17, 1996 reflects that fiberoptic
incubation failed, that the veteran was mask ventilated, then
reintubated successfully. The Recovery Room Record dated in October
17, 1996 reflects that the veteran had an episode of coughing, that
he was medicated with Morphine Sulfate for elevated blood pressure,
and that he was medicated for increasing restlessness. Dr. Gass saw
the veteran. The veteran was transferred to the surgical intensive
care unit.

The surgeon's postoperative note reflects - veteran with difficult
intubation - will have intensive care postoperatively. Veteran
tolerated procedure well.

On October 17, 1996, the postoperative note written by the
orthopedic service reflects no complications.

9 - 

On October 18, 1996, postoperative day 1, physical therapy
evaluated the veteran. The veteran's prior functional limitations
were described as limited ambulation. He was observed to be
medically improved and extubated. The objective evaluation
reflects: ready to begin rehabilitations total knee replacement -
left. "Balance: sitting and standing '?"' Weight bearing status of
the right lower extremity was full and the left lower extremity was
evaluated as partial weight bearing. The functional evaluation
reflects: bed mobility, supine [and] sit were minimal assist. The
left knee was in continuous passive motion of zero to 45 degrees.
There is no entry regarding back pain.

In essence, the VA inpatient medical records to include physician,
nursing, and physical therapy notes dated for the period of October
18, 1996 to October 29, 1996 reflect that the veteran recovered
slowly following the total left knee arthroplasty requiring
frequent pain medication, moderate assist with mobility, and
encouragement to increase his activity. On postoperative day 1, the
veteran complained that his back hurt. On postoperative day 2, he
complained of back pain due to immobility. On postoperative day 4,
the veteran was transferred out of the surgical intensive care
unit. The record is silent as regards complaints of back pain and
reflects that he ambulated with a walker. On postoperative day 5,
the veteran complained of having a low pain threshold and that he
felt tired. On postoperative day 6, the veteran complained of right
knee pain. The physical therapy note is silent for complaints of
back pain. The anesthesia postoperative note dated October 24, 1996
(postoperative day 7) reflects no complaints. The physical therapy
note dated on October 26 reflects decreased pain threshold. The
record does not reflect complaints that were associated with back
pain. A skin breakdown assessment dated on October 28 reflects
"[m]y buttocks hurt so much, I can't sit on it for more than 5." On
October 29, 1996, the veteran was transferred to rehabilitation.
The record contains no notation regarding complaints of back pain.

The hospital summary dictated on October 28, 1996 reflects
longstanding history of left knee pain secondary to a football
injury many years ago. The veteran complained of pain everyday with
exercise and rest. He complained of positive night pain. He was
able to walk approximately one to two blocks before having to rest.
He required a cane for ambulation. The veteran was status post
several left

- 10 -

knee "scopes" at the VA hospital, with the last being in 1987. He
has had a medial meniscal tear of the left knee repaired. The
veteran complained of knee swelling and pain primarily medially. He
has a history, in the past, of torn ligaments in 1948, medical
meniscus tear in 1976, and reconstruction of his left knee in 1979.
He underwent scopes for debridement in 1981 and in 1983. He
underwent a bone scan in 1985 that revealed degenerative joint
disease and he had a repair of the quadriceps ligament on the left
side in 1985. The veteran has a history, with his last surgery, of
requiring fiberoptic scope intubation; anesthesia will be alerted
of this.

The review of systems reflects that the veteran had a history of
difficult intubation in July 1996. The knee scope was delayed
secondary to difficulties with intubation. On this admission, the
veteran had some difficulty in the operating room with intubation.
He underwent a fiberoptic intubation that failed and subsequently
had a transtracheal catheter placed for oxygenation, but was
quickly intubated. During the attempts at intubation, the two upper
incisors were knocked loose. The veteran was kept intubated after
the surgery and transferred to the surgical intensive care unit for
postoperative management. On postoperative day one, the veteran was
extubated and placed on a facemask with good post extubation gases.
The veteran remained in the surgical intensive care unit for
postoperative management of his hypertension and diabetes. On
postoperative day number two, he remained extubated with good
oxygenation. He was weaned to a nasal cannula. On postoperative day
four, the veteran was transferred to the orthopedic floor for
further postoperative recovery.

The veteran worked with physical therapy beginning postoperative
day number two and throughout his hospital course on a twice a day
basis. Physical therapy encouraged range of motion, strength, and
ambulation. The veteran was non- compliant with physical therapy in
that he would refuse to get out of bed to a chair, complaining of
pain and discomfort. He was placed in a continuous passive motion
machine that was increased in degree of flexion and eventually
advanced from zero to 90 degrees by postoperative day number four.
On postoperative day number four and transfer to the orthopedic
floor, it was noted that the veteran had a grade I decubitus ulcer
over his right buttock with some mild erythema and tenderness to
touch at the site. The veteran was started on skin care
precautions, frequent turning,

- 11 -

and the patient was again encouraged to get out of bed and move
around. On postoperative day number 12, it was determined that the
veteran was ready for discharge to the rehabilitation area and was
in good condition. The condition on discharge was described as
stable. The follow-up care included, inter alia, to get out of bed
[the veteran was non compliant in this respect] and he was to
maintain left knee precautions as per physical therapy instruction,
and was to have a raised toilet seat in his bathroom.

The discharge summary from the extended care unit (rehabilitation
area) dictated on November 7, 1996 reflects that the veteran had
difficulty participating in physical therapy due to back pain and
a decubitus ulcer on his right buttock. A x-ray of the lumbosacral
spine showed evidence of sacroiliac joint degenerative joint
disease. He was prescribed Salicylate two times a day and Percocet
as needed for pain.

A December 1996 statement written by Dr. Sheldon notes that he
reviewed the medical record from the VA, that the records were self
explanatory, and that he was not involved in that care. Dr. Sheldon
also noted that the veteran requested orthopedic evaluation for a
longstanding, chronic backpain disorder with associated right leg
pain and that he had associated numbness across his buttocks.

In pertinent part, a January 1997 letter from Dr. R. O'Donnell
reflects that it was important that the veteran tell future
surgeons and anesthesiologists about his airway problems.

A February 1997 letter from Dr. Finkenberg, Diplomate American
Board of Orthopedic Surgery, reflects that the letter was written
at the request of the veteran regarding his continued back pains.
The physician noted that the veteran underwent a magnetic resonance
imaging in January 1997 which demonstrated evidence of a recurrent
L4-5 herniated nucleus pulposus, retrolisthesis as well as rotation
of the vertebral body resulting in some spinal stenosis at the L4-5
level, hypertrophic osteophyte and thickened ligamentum flavum, and
some perineural fibrosis secondary to his previous operation. The
veteran has been unable to resolve his discomforts with anti-
inflammatory medications, mild analgesics, modification of
activity, and physical therapy. The physician noted that the
veteran wished to

- 12 -

pursue surgical intervention in an effort to decrease the stenosis
as well as decrease some of the perineural fibrosis around the
nerve roots.

Private medical statements written by Dr. Sheldon dated in February
and March 1997 reflect that a follow-up orthopedic consultation
dated in January 1997 refers to the history of low back pain with
radiation into the left buttock and thigh. Magnetic resonance
imaging demonstrates recurrent disc herniation at L4-L5, with
significant degenerative disease with facet arthritis at that
level. In addition, there was evidence of a right L-4 laminectomy
and scar formation around the region of his previous surgeries that
were performed in the late 1960's and early 1970's.

A March 1997 VA outpatient clinic record reflects patient with back
pain secondary to rehabilitation for knee pain - requesting
elevated toilet seat for easier arising. The assessment was back
pain post knee surgery.

An April 1997 VA joints examination reflects that the veteran
complained bitterly that any movements to either lower extremity on
examination produced severe back pain.

A September 1997 statement from Dr. Sheldon reflects that the
veteran had been under his regular medical care as well as the
observation and care of assorted specialists including orthopedic,
ophthalmology, and ear, nose and throat. Among other things, the
medical problems include chronic back pain, degenerative joint
disease in multiple sites, and that he was status post total knee
replacement, bilaterally, with slight impairment. The statement
reflects that the veteran medicates with Tylenol with codeine for
pain, that his ambulation is antalgic, and that he requires a cane.
In spite of medications and past surgical management, the veteran
has no ability to perform any gainful employment. His co-morbid
medical conditions contribute to his total disability. The
statement adds that the veteran's condition is unchanged from March
1997.

Other VA outpatient treatment records to include entries by Dr.
Gass, Associate Chief of Staff for External Clinics, for the period
of November 1996 to November 1997 reflect that a magnetic resonance
imaging (MRI) of the back was requested to

- 13 -


rule out spinal stenosis in November 1996. A February 1997 entry
reflects that the veteran has a left buttock mass that [the
veteran] reports is pressing on his spine. The MRI reflects bulging
disc. The veteran was scheduled for surgery in March, but wanted to
postpone it for trial TENS unit. The examiner noted that the
replacement knee functioned well. The assessments included
herniated disc. A March 1997 outpatient telephone encounter form
reflects that the veteran has back pain secondary to rehabilitation
for knee pain. The assessment was back pain post knee surgery. An
April 1997 VA entry by Dr. Gass reflects that the veteran has
chronic, recurrent low back pain exacerbated recently when he was
hospitalized for a successful total knee replacement.
"Unfortunately the back pain persists when he sits or tries to
sleep." A June 1997 entry reflects that the veteran basically
presented to get help with administrative matters and to obtain
prosthetic equipment. Inter alia, the assessment included chronic
generalized arthralgias. A September 1997 VA medical record entry
reflects - need to get prosthetics (bed and chair). The veteran
reported that his back really bothered him. The veteran ambulated
with a cane; he used a binder and a TENS unit. A November 1997
statement by Dr. Gass reflects that the veteran has been his
patient for many years and that the veteran has multiple
degenerative joint disease and low back pain of multi-factorial
origin.

A January 1998 VA treatment record reflects that the veteran is
clinically stable and has medications. The record also reflects
that the veteran has decided against any back surgery, which
requires intubation. On examination, he walked with a cane. He had
a TENS unit and an abdominal binder. The assessment reflected that
except for pain and limited mobility, the veteran was doing well.

Testimony from the January 1998 personal hearing collated with his
multiple statements in support of his claim reflect in pertinent
part that the total left knee replacement left him in worse
condition. He testified that Dr. Gass has treated him since 1988
and that he had no problems with his back (his back did not bother
him) from 1988 until the October 1996 surgery. The veteran asserts
that he requires a cane, a TENS unit, a back brace, a special bed
and chair, as well as pain medication as a result of the October
1996 surgery. He stresses that before October 17, 1996 he did not
1) take pills, 2) use a TENS unit, 3) use a hospital bed, or 4) use
a raised

- 14 - 

commode. He believes that his back was injured during the emergency
intubation. The veteran requested that a decision be made based on
the evidence of record.

The May 1998 medical opinion of Dr. Pashmforoush reflects that he
reviewed volumes 10 and 11 of the veteran's claims file and scanned
and reviewed volumes 1-9. Inter alia, the physician reflects that
the veteran's past medical history reflects degenerative joint
disease of multiple joints. On admission in October 1996 for left
knee arthroplasty, the veteran ambulated with a cane, he was able
to walk one to two blocks before having to rest, and had a history
of several left knee "scopes." The veteran experienced a difficult
intubation at the time of the October 1996 total left knee
arthroplasty. After several attempts, the veteran was successfully
intubated. The records reflect that the veteran had a difficult
intubation prior to this surgery and that the veteran was informed
of this. Post-operatively, the veteran complained of low back pain.
Lumbar spine x-rays reflect degenerative joint disease with
evidence of previous surgery and also L4-L5 disc space narrowing
with significant osteophytes and degenerative joint disease. In
pertinent part, in February 1997, the veteran complained of low
back pain to Dr. Sheldon. A MRI demonstrated recurrent disc
herniation at L4-L5 with significant degenerative disc disease with
facet arthritis at that level. There was evidence of a previous
right L4 laminectomy with scar formation around the region of his
previous surgeries which were performed in the late 1960's and
early 1970's. Dr. Pashmforoush notes that the preponderance of the
evidence in the chart indicates that the veteran has had chronic
low back pain and has had previous laminectomies for degenerative
joint disease and disc space disease. The review of the medical
record and the surgery does not show evidence of trauma to the back
during the surgery. He opined that it was more likely than not that
the veteran's lower back condition was a pre-existing condition and
was not aggravated during the surgery based on evidence of prior
back surgeries, x-rays consistent with old degenerative joint
disease, and no evidence of recent trauma either by history or by
physical examination of the lower back.

A May 1998 VA treatment record reflects that the veteran was
present for his three month follow-up, that the veteran moved well
with a cane, and that he had a back brace and a TENS unit. The
assessment reflects chronic pain in the back and knees.

- 15 -

In pertinent part, a May 1998 letter written by Dr. Gass to the
veteran reflects that the veteran was admitted electively for a
total left knee replacement and spent 13 days in acute care and a
week on the rehabilitation unit. The admission history and physical
reflect that the staff was aware that the veteran had a chronic
back condition and previous surgeries. For the period of October
16-29, the progress notes do not indicate anything about back
problems. The major concerns were problems with the intubation,
some postoperative delirium, and difficulty ambulating due
primarily to the pain in the right knee. It was noted that the
veteran was poorly tolerant of pain but was making as much effort
as he could to get up within the limits of his pain and
unsteadiness on his feet. Dr. Gass notes that he has not read every
word of the veteran's medical history and that his general
impression was that the veteran called little attention to his back
during the acute phase of his admission from October 16-29. The
letter adds that the records reviewed showed that the veteran had
degenerative disease of the spine, that he had a laminectomy twice
which reflects that the extended care unit staff was aware that the
veteran had a back condition. The initial physical therapy
evaluation reflects pain "8-9/10" from his left buttock down to his
foot and that he had a somewhat abnormal pain pattern in his left
leg. An occupational therapy note reflects that the low back pain
would be formally assessed and an x-ray of the lumbosacral spine
was done. Dr. Gass notes that even though the x-ray was abnormal -
reflecting his previous surgeries, it was not a very sensitive way
to assess back pain.

Dr. Gass notes that his October 30, 1996 note [in the medical
record] indicates that the veteran had back pain which limited his
sitting. The orthopedic note that same date indicated that the
veteran complained of back and buttock pain and was encouraged to
get out of bed. Dr. Gass adds that if he was called to testify in
a court of law, he could say that the veteran did have back pain
during the admission. He could not testify about the veteran's
preceding pain which his outpatient notes probably document. He did
not examine the veteran himself for back pain from October 16-
November 6. The majority of the [progress] notes refer to problems
with transfers and weakness - not back pain. Dr. Gass closes with
... this is not to say that [the veteran] did not have or develop
back pain during that 1996 admission but only that not much note
was made of it. There is no question that [the veteran]

- 16 -

had a pre-existing back condition and had had surgery. He added
that it was not conventional to do back x-rays or MRI's on
admission for a total knee replacement; therefore, no MRI or back
x-rays were done. When the complaints of problems with [the
veteran's] back arose, a lumbosacral spine film was done. It
appeared that the physical and occupational therapists tried their
best to work with [the veteran] to rehabilitate the knee as well as
be aware of other transfer issues and activities of daily living.

An October 1998 VA entry reflects chronic knee/back pain - this is
real disease that is disabling but can manage him with TENS unit,
brace, and pain medications.

A November 1998 statement from Dr. Sheldon reflects that the
veteran has an ongoing back disorder, which is currently unimproved
and resulted status post knee surgery. The veteran uses medical
devices for control of his back pain, including a TENS unit and a
belt for lumbar support. He is outfitted at home with a hospital
bed and a power lift chair for assistance assuming the erect
posture from sitting. For toileting, he requires a raised commode.
On ambulation, he uses a single point cane. His medical problems
and disabilities incapacitate him for gainful employment.

Analysis

The Board has reviewed the evidence related to the pre-existing
back condition and the October 1996 hospitalization and determines
that the veteran has presented a well-grounded claim for
entitlement to benefits under 38 U.S.C.A. 1151 for the aggravation
of a pre-existing back disability.

Specifically, the veteran contends that as a result of medical
and/or surgical treatment at the VA Medical Center in San Diego,
California, he is unable to sit without constant back pain. The
veteran asserted this contention and belief when he sought private
evaluations of his condition, when he requested prosthetic services
in March 1997, and at his personal hearing in January 1998. He
further asserts that he

- 17 -

was not informed of the risks as regards his pre-existing back
condition and that VA was aware of his susceptibility.

At the outset, while the veteran has asserted that the risks of
surgery were not disclosed, the claims folder reflects that the
veteran gave informed consent for the surgery and the anesthesia.
The veteran was given opportunities to ask questions or express
concerns. The Board notes that the admission history and the signed
consents to procedures do not reflect that the veteran reported 1)
any concern directly or indirectly about his back, or 2) that
coughing had caused a previous back injury, or 3) a desire to delay
surgery because of a prior history of difficult intubation. The
Board notes that the veteran had a longstanding history of back
problems and chronic back pain. Even though the record bears
reference to a hospitalization in 1981 following a coughing
episode, there is no evidence to suggest that the veteran was
susceptible. According to the law, compensation is not payable
under 38 U.S.C.A. 1151 for the continuance or natural progression
of disease or injury for which hospitalization was authorized.

The Board accepts and it is not disputed that the veteran presented
in October 1996 with a history of chronic back problems and a
history of difficult intubation. The veteran testified that he did
not have any problems with his back from 1988 to the date of the
October 1996 surgery. The veteran testified that he did not have to
use a hospital bed, a special lift chair, a raised commode, or pain
medications [on a regular basis] prior to this surgery. The veteran
reports that he has a pinched nerve in his lower spine, which he
did not have prior to the total left knee surgery. The Board
acknowledges that the veteran is competent to relate his
observations and symptoms that he has back pain subsequent to the
October 1996 total left knee replacement, however, he is not
competent to establish a medical diagnosis or causation. See Jones
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2
Vet. App. 492, 494 (1992). Such determinations would require
specialized knowledge or training and are, thus, beyond the
competency of a lay person. See Heuer v. Brown, 7 Vet. App. 379,
384 (1995).

In that regard, the November 1996 discharge summary specifically
notes degenerative joint disease of the sacroiliac joint. The VA
treatment records reflect

- 18 -

that a MRI of the back was requested in November 1996 to rule out
spinal stenosis. The test result reflects bulging disc. Dr. Sheldon
related that the veteran had chronic, ongoing and disabling
discogenic back pain with radiculopathy in January 1997. In
February 1997, the left knee replacement was noted to function well
and that the veteran had a herniated disc. As a matter of
observation, a November 1985 CAT scan of the lumbar spine reflects
advanced disc disease at L4-5 with spinal stenosis and evidence of
previous surgery in 1960 and 1974 (laminectomies for lumbar
radiculopathy). In a November 1998 statement, Dr. Sheldon noted
that the ongoing back disorder resulted status post knee surgery.

The Board stresses that Dr. Sheldon does not distinguish whether
the current back disability is the result of the natural
progression of the discogenic disease or whether the current back
disability is actually the result of injury or aggravation of an
existing disease and not merely coincidental therewith. As there is
no indication from a reading of Dr. Sheldon's multiple statements
that the veteran's current back complaints are directly related to
the medical or surgical treatment or that these complaints are not
the necessary consequences of such treatment, Dr. Sheldon's medical
opinion as to the cause of the veteran's back complaints is not
probative of whether the veteran is entitled to section 1151
benefits. Hayes v. Brown, 5 Vet. App. 60, 69 (1993).

An April 1997 entry by Dr. Gass reflects that the veteran had
chronic, recurrent low back pain exacerbated recently when he was
hospitalized for a successful total knee replacement.
Notwithstanding the May 1998 letter from Dr. Gass to the veteran
which reflects that the veteran did have back pain during the
October 1996 admission and that not much note was made of the back
pain during the admission, the medical opinion by Dr. Pashmforoush
in May 1998 reflects that the preponderance of the evidence in the
chart indicates that the veteran has had chronic low back pain and
has had previous laminectomies for degenerative joint disease and
disc space disease. The review of the medical record and the
surgery did not show evidence of trauma to the back during surgery.
Dr. Pashmforoush opined that it was more likely than not that the
veteran's lower back condition was a pre- existing condition and
was not aggravated during the surgery based on evidence of prior
back surgeries, x-rays consistent with old degenerative joint
disease, and no

- 19 -

evidence of recent trauma either by history or by physical
examination of the lower back.

The evidence of record has not established that the medical or
surgical treatment, specifically the intubation procedure on
October 17, 1996, resulted in any trauma to the veteran's back.
There is no indication that immediately following surgery the
veteran complained of back pain. It is undisputed that the veteran
remained intubated following the surgery, that he coughed, that his
blood pressure elevated, that he was medicated with Morphine
Sulfate, calmed, and was later transferred to the surgical
intensive care unit. On evaluation by the physical therapist on the
first postoperative day, when the veteran was extubated, he did not
mention that his back was injured, but that his back hurt. The next
day, he associated the back pain with being immobile. The next
reference to back pain occurs on the rehabilitation unit - more
than 1 0 days postoperatively. Additionally, no evidence has been
presented to support a finding that the VA failed to inform the
veteran of the attendant risks of surgery, to include intubation,
or that the intubation/surgical procedure precipitated a severe
coughing episode to exacerbate the pre-existing back condition.
More important, not one physician, private or VA, has attributed
the recurrent herniated disc or degenerative joint disease of the
spine to the October 17, 1996 left knee surgery. Ultimately, there
is no indication that the veteran sustained any back trauma during
the intraoperative period, during surgery, or after surgery.

Accordingly, and in conclusion, the evidence of record shows that
neither the medical or surgical treatment in October 1996
administered to the veteran resulted in further disability, namely
the inability to sit up, beyond the natural progression of the pre-
existing discogenic disease. As noted, the regulatory criteria
pertinent to this case provides that compensation will not be
payable under 38 U.S.C.A. 1151 for the continuance or natural
progress of disease or injuries for which the training, or
hospitalization, etc., was authorized. Thus, the medical evidence,
when considered in its totality, does not support a finding that
the veteran has any additional disability as a result of treatment
received in October 1996. Therefore, the Board determines that the
preponderance of the evidence is against the veteran's claim that
the pre-existing back condition was aggravated by or is the result
of VA

- 20 -

medical or surgical treatment, and his appeal for compensation for
the claimed disability pursuant to 38 U.S.C.A. 1151 is denied.

In conclusion, there is nothing to support that treatment rendered
by the anesthesia, the surgical, physical therapy, or nursing staff
aggravated the pre-existing back condition.

ORDER

Entitlement to compensation benefits under the provisions of 38
U.S.C.A. 1151, for degenerative disc disease of the lumbar spine,
claimed as degenerative joint disease and pinched nerve, to include
the inability to sit up, as a result of medical or surgical
treatment by the VA, is denied.



Deborah W. Singleton 
Member, Board of Veterans' Appeals

21 -



